Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and a Terminal disclaimer filed on 06/16/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, claims 1-7 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patents US 10,472,655 B2 and US 11,021,722 B2, has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Claims 1-4 and 7, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, directed to a method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement dated 04/28/2022, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/28/2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn-Double Patenting
Previous rejection of claims 1-4 and 7 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-25 of US Patent 10,472,655 B2, in IDS; and (ii) claims 1-19 of US Patent 11,021,722 B2, is being withdrawn due to submission of a Terminal Disclaimer.
Allowable Subject Matter
Claims 1-7 are allowed.


The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a reaction product comprising (-)-Ambrox obtained by a method comprising enzymatically … wherein said process comprising a squalene hopene cyclase/homofarnesol Ambrox cyclase (SHC/HAC) …, wherein (-)-Ambrox is produced in admixture …, as claimed in allowed claims 1-7.
Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652